
	

113 HR 2153 IH: Department of Veterans Affairs Disease Reporting and Oversight Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2153
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Doyle (for
			 himself and Mr. Murphy of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  reporting of cases of infectious diseases at facilities of the Veterans Health
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs Disease
			 Reporting and Oversight Act of 2013.
		2.Requirement that
			 Veterans Health Administration report cases of infectious diseases at
			 facilities of the Administration
			(a)In
			 generalSubchapter II of
			 chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7330B.Reporting of
				infectious diseases
						(a)Reporting(1)Except as provided in
				paragraph (2), not later than 24 hours after the director of a Veterans
				Integrated Service Network confirms the presence of a notifiable infectious
				disease at a facility under the jurisdiction of the director, the director
				shall submit notice of such presence to the following:
								(A)The Central Office of the
				Department.
								(B)The Director of the Centers for
				Disease Control and Prevention.
								(C)The State in which the facility is
				located and if the State has an agency or department that handles matters
				relating to such notifiable infectious disease, the head of such agency or
				department.
								(D)The county in which the facility is
				located and if the county has an agency or department that handles matters
				relating to such notifiable infectious disease, the head of such agency or
				department.
								(E)For each individual who has contracted
				the notifiable infectious disease at the facility or is at risk of contracting
				such notifiable infectious disease—
									(i)the individual and the individual's
				next of kin;
									(ii)the individual's primary health
				care provider; and
									(iii)the county in which the
				individual resides and if the county has an agency or department that handles
				matters relating to such notifiable infectious disease, the head of such agency
				or department.
									(F)Each employee of the Department who is
				employed at such facility.
								(2)If the State in which a facility
				described in paragraph (1) is located requires that a notifiable infectious
				disease confirmed at such facility be reported to the State more quickly than
				required under paragraph (1) or requires that a suspected presence of a
				notifiable infectious disease at such facility be reported before waiting for
				confirmation of such presence, the director concerned shall comply with such
				State requirement.
							(3)Not later than 24 hours after
				submitting a notice under paragraph (1), the director concerned shall confirm
				that such notice is received.
							(b)Notifiable
				infectious diseaseFor purposes of this section, a notifiable
				infectious disease is any infectious disease that is—
							(1)on the list of
				nationally notifiable diseases published by the Council of State and
				Territorial Epidemiologists and the Centers for Disease Control and Prevention;
				or
							(2)covered by a
				provision of law of a State that requires the reporting of infectious
				diseases.
							(c)Plan To prevent
				spread(1)Not
				later than seven days after the director of a Veterans Integrated Service
				Network confirms the presence of a notifiable infectious disease at a facility
				under the jurisdiction of such director, the director shall develop and
				implement an action plan to manage and control the potential spread of the
				notifiable infectious disease.
							(2)The plan developed and implemented
				under paragraph (1) shall also provide details on the role of partnering
				Federal, State, and local government entities in the management and control of
				the potential spread of the notifiable infectious disease.
							(d)Record
				keepingThe director of each Veterans Integrated Service Network
				shall keep records of each notice submitted under subsection (a)(1) for a
				period of not less than 10 years.
						(e)Annual reports
				by Inspector GeneralNot less frequently than once each year, the
				Inspector General of the Department shall submit to Congress a report on the
				compliance of the directors of the Veterans Integrated Service Networks with
				the requirements of this section.
						(f)Enforcement and
				disciplinary action(1)In any case in which the
				Inspector General of the Department suspects that a director of a Veterans
				Integrated Service Network has failed to comply with an applicable provision of
				this section, the Inspector General shall conduct an investigation to determine
				whether such director failed to comply with an applicable provision of this
				section.
							(2)If the Inspector General determines
				under paragraph (1) that a director has failed to comply with a provision of
				this section, the Secretary shall suspend such director for such period as the
				Secretary considers appropriate under subchapter I or subchapter II of chapter
				75 of title 5, as the case may be.
							(3)Paragraph (2) shall not be construed
				to prevent the Secretary from imposing, in addition to suspension under
				paragraph (2), such other disciplinary action on the director as the Secretary
				considers appropriate and for which the Secretary is otherwise
				authorized.
							.
			(b)Internal
			 communicationNot later than 180 days after the date of the
			 enactment of this Act, the Under Secretary for Health of the Veterans Health
			 Administration shall issue a directive to the Pathology Team, the Infection
			 Prevention Team, and the Facilities Management Team of the Veterans Health
			 Administration and such other groups within the Administration as the Under
			 Secretary considers appropriate on the actions that should be taken in any case
			 in which a notifiable infectious disease (as such term is used in section 7330B
			 of title 38, United States Code, as added by subsection (a)) is discovered in a
			 facility of the Veterans Health Administration.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330A the
			 following new item:
				
					
						7330B. Reporting of infectious
				diseases.
					
					.
			
